Citation Nr: 0108307	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date for Department of 
Veterans Affairs compensation for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran retired after serving on active duty for 20 years 
from February 1961 to February 1965 and from November 1965 to 
November 1981.  In a February 1982 rating action the 
Department of Veterans Affairs (VA) regional office, inter 
alia, denied entitlement to service connection for diabetes 
mellitus.  The veteran was duly notified of the decision and 
did not submit an appeal.  In June 1995 and March 1998 he 
again submitted claims for service connection for diabetes 
mellitus.  In an October 1998 rating action the regional 
office held that the February 1982 rating action had involved 
clear and unmistakable error in failing to grant service 
connection for diabetes mellitus.  Accordingly, service 
connection for diabetes mellitus was granted effective 
December 1, 1981, the day following the veteran's separation 
from service.  The condition was rated noncompensable 
effective from that date.  The evaluation for diabetes 
mellitus was increased to 40 percent effective March 24, 
1998, date of receipt of reopened claim.  In a May 1999 
rating action a 20 percent evaluation was assigned for the 
veteran's diabetes mellitus effective from March 31, 1995, 
which was the date of a VA outpatient treatment record 
reflecting treatment for that condition.  The veteran 
appealed for an earlier effective date for a compensable 
evaluation for the diabetes mellitus.  

The record reflects that in his substantive appeal dated in 
November 1999 the veteran requested a hearing at the regional 
office.  He was scheduled for a hearing in February 2000; but 
he failed to report, and did not request that the hearing be 
rescheduled.  No good cause having been shown, the hearing 
request must be considered to have been withdrawn.  38 C.F.R. 
§ 20.702 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's initial claim for VA disability benefits 
was received in December 1981.  Among other things, he 
claimed service connection for diabetes mellitus.  

3.  When the veteran was examined by the VA in December 1981 
the impression was diabetes mellitus, noninsulin-dependent.  
The veteran had been treated with a diet.  His urinalysis 
currently showed no glycosuria.  

4.  By rating action dated in February 1982 the regional 
office denied entitlement to service connection for diabetes 
mellitus.  The veteran was duly notified of the decision and 
did not appeal.  

5.  In June 1995 and March 1998 the veteran again submitted 
claims for service connection for diabetes mellitus.  

6.  When he was examined by the VA in October 1998 he was 
insulin-dependent.  He had been diagnosed with mild to 
moderate retinopathy and had mild peripheral neuropathy.  

7.  By rating action dated in October 1998 it was held that 
the February 1982 rating action denying entitlement to 
service connection for diabetes mellitus had involved clear 
and unmistakable error.  

8.  The regional office granted service connection for 
diabetes mellitus effective December 1, 1981, the day 
following the veteran's separation from service.  The 
condition was rated noncompensable effective that date.  The 
evaluation was increased to 40 percent effective March 24, 
1998, date of receipt of the reopened claim.  

9.  In a May 1999 rating action a 20 percent evaluation was 
assigned for the diabetes mellitus effective March 31, 1995, 
the date of a VA outpatient treatment record reflecting the 
use of oral medication for the treatment of diabetes 
mellitus.  

10.  The evidence reflects that mild diabetes mellitus was 
demonstrated as of December 1981.  


CONCLUSION OF LAW

An evaluation of 10 percent for the veteran's diabetes 
mellitus is warranted effective December 1, 1981, the day 
following his separation from military service.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.400, Part 4, Code 
7913 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records reflect that he had 
diabetes mellitus controlled by diet.  

The veteran's initial claim for VA disability benefits was 
received in December 1981.  Among other things, he claimed 
service connection for diabetes mellitus.  

When the veteran was examined by the VA in December 1981 it 
was indicated that he had been treated with a 1,200-calorie 
diet during service with considerable weight loss and 
improvement.  His urinalysis at the time of the examination 
showed no glycosuria.  The impression was diabetes mellitus, 
adult onset, noninsulin-dependent, improved.  

In a February 1982 rating action the regional office denied 
entitlement to service connection for diabetes mellitus.  The 
veteran was duly notified of the decision and did not submit 
an appeal.  

In June 1995 the veteran again claimed service connection for 
diabetes mellitus.  He again submitted a claim for service 
connection for that condition in March 1998.  

The veteran was afforded a VA examination in May 1998.  The 
examination reflected that the veteran was insulin-dependent.  
He had been diagnosed with mild to moderate retinopathy and 
also had mild peripheral neuropathy.  

In an October 1998 rating action the regional office held 
that the February 1982 rating action had involved clear and 
unmistakable error in failing to grant service connection for 
diabetes mellitus.  The regional office granted service 
connection for diabetes mellitus effective December 1, 1981, 
the day following the veteran's separation from service and 
assigned a noncompensable evaluation for the condition 
effective that date.  The evaluation was increased to 
40 percent effective March 24, 1998, the date of receipt of 
the veteran's reopened claim.  

In a May 1999 rating action the regional office assigned a 
20 percent evaluation for the veteran's diabetes mellitus 
effective from March 31, 1995, which was the date of a VA 
outpatient treatment record reflecting treatment for the 
diabetes mellitus with oral medication.  The veteran appealed 
for an earlier effective date for a compensable evaluation 
for the diabetes mellitus.  


II.  Analysis

A 10 percent evaluation is warranted for mild diabetes 
mellitus which is controlled by a restricted diet without 
insulin where there is no impairment of health or vigor or 
limitation of activity.  A 20 percent evaluation requires 
moderate diabetes mellitus which is controlled by moderate 
insulin or oral hypoglycemic agent dosage and a restricted 
(maintenance) diet where there is no impairment of health or 
vigor or limitation of activity.  38 C.F.R. Part 4, Code 
7913, effective prior to June 1996.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

In this case, the veteran's service medical records indicate 
that he had diabetes that was controlled by diet.  When he 
was examined by the VA in December 1981 it was indicated that 
he had been treated with a 1200-calorie diet and had lost 
considerable weight and had had improvement.  It was 
indicated that his current urinalysis showed no glycosuria.  
The physical examination was essentially normal except for a 
decreased grip on the right hand.  The impressions included 
diabetes mellitus, adult onset, noninsulin-dependent, 
improved.  

The findings on the December 1981 VA examination indicate 
that the veteran's diabetes mellitus was mild at that time 
and controlled by a restricted diet without insulin and 
without the impairment of health or vigor or limitation of 
activity.  In such circumstances, a 10 percent evaluation is 
provided under Diagnostic Code 7913.  Accordingly, it follows 
that the veteran's diabetes mellitus should be evaluated as 
10 percent disabling effective from December 1, 1981, the day 
following his separation from military service.  The 
veteran's appeal is accordingly granted to this extent.  In 
arriving at its decision in this regard the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to a 10 percent evaluation for the veteran's 
diabetes mellitus is established effective December 1, 1981, 
the day following his separation from military service.  The 
benefit sought on appeal is granted to the extent indicated, 
subject to the rules and regulations applicable to monetary 
awards.  

REMAND

The regional office has assigned a 20 percent disability 
rating for the service-connected diabetes mellitus effective 
from March 31, 1995, which was the date of a VA outpatient 
treatment record reflecting treatment for the diabetes 
mellitus with oral medication.  As noted above, the use of 
oral medication or insulin for diabetes, essentially, 
establishes the presence of a moderate condition which 
requires the assignment of a 20 percent rating.  In the 
veteran's claim of June 1995, he reported that he was 
initially treated for diabetes mellitus in October 1981 at 
McConnell Air Force Base, Kansas, and that he was then 
receiving treatment from the Harry S. Truman Memorial 
Veterans Hospital, Columbia, Missouri.  The record also 
reflects that the veteran lived in Tucson, Arizona, from 1991 
to 1995 and was receiving treatment for heart problems at 
that time.  Concurrent treatment for diabetes mellitus may 
have occurred then.  Also, inasmuch as the veteran is retired 
from the military and eligible for treatment at military 
facilities, there may be records extant at other facilities 
in addition to any from McConnell Air Force base prior to 
March 1995 which would impact on the claim.  VA records, or 
service department records, are considered to be 'of record' 
as of the time they were created, but merely lost or 
misplaced if not in the claims file for consideration.  
38 C.F.R. §§ 3.156, 3.157, 3.400(q).   

Here, the veteran has reported that he received treatment for 
diabetes mellitus prior to March 1995.  The current record 
does not rule out the possibility that such treatment may 
have included medication from a date earlier than March 1995.  
Such evidence might support an increase to 20 percent from an 
earlier date.  In these circumstances, it is the judgment of 
the Board that a search for additional clinical evidence is 
warranted.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should request that the veteran 
identify all sources of treatment for 
diabetes mellitus prior to March 1995, 
especially data regarding where and by 
whom he was initially prescribed 
medication for diabetes mellitus.  The RO 
should obtain any identified records 
prior to March 1995 to complete the 
record.  

Thereafter, the appeal should be further evaluated with 
consideration of the evidence obtained.  Then the veteran and 
his representative should be provided a supplemental 
statement of the case.  The case should then be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 



